Citation Nr: 1740251	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-31 711 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to January 11, 2017, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to February 1965, from September 1966 to September 1968, and from May 1, 1992 to May 9, 1992.

 These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD, assigning a 10 percent rating effective August 25, 2010. 

In October 2011, the RO increased the rating for PTSD to 30 percent, effective August 25, 2010.  Subsequently, a March 2017 rating decision granted an increased 50 percent evaluation beginning January 11, 2017.  The October 2011 and March 2017 rating decisions constitute partial grants of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case in June 2016 for further development. With regard to the claim for an increased rating for PTSD, the RO was instructed to schedule the Veteran for a VA examination to determine the severity of his PTSD and to request the Veteran's current treatment records.  The Veteran subsequently had a PTSD examination in January 2017, and the examination results are associated with the claims file.  The Veteran's current treatment records were also obtained and associated with the file.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives regarding the PTSD claim and will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. For the period of appeal prior to January 11, 2017, the Veteran's PTSD does not more nearly approximate that of occupational and a social impairment with reduced reliability and productivity.

2. For the period of appeal after January 11, 2017, the Veteran's PTSD does not more nearly approximate that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1. For the appeal period prior to January 11, 2017, the criteria for an evaluation in excess of 30 percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016). 

2. As of January 11, 2017, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. 
 § 5103(a).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in a letter sent in October 2010.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports.  These examinations were adequate as the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Law and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 .

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ. The instant appeal was initially certified to the Board in May 2013.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of Appeal Prior to January 11, 2017

The Veteran contends that his PTSD is worse than it is rated, but does not elaborate on how his symptoms have worsened.  See the July 2011 Notice of Disagreement.

After careful review, the Board finds that for the appeal period prior to January 11, 2017, PTSD did not more closely approximated the criteria for a rating in excess of 30 percent rating under Diagnostic Code 9411. 

The Veteran reports that he suffers from anxiety, occasional intrusive thoughts, panic attacks with agoraphobia, hyperalertness, impaired memory and concentration, and mild depression with rare episodes of crying.  The Veteran attended individual and group counseling sessions at the Vet Center to address his PTSD symptoms.  According to treatment records, the Veteran suffered from insomnia, depression and other symptoms related to his PTSD.  He had a GAF of 60.  The Veteran did not have panic attacks more than once a week, or any problems with routine functional routine behavior, self-care, or conversation.  During Vet center treatment he consistently denied suicidal and homicidal ideation.   VA treatment records during this period reflect his primary complaints were sleep trouble, recurrent memories and some anger
 
The Veteran attended a March 2011 VA Examination related to his PTSD.  The Veteran complained of anxiety, tension, irritability, jumpiness, hyperalertness, recurrent thoughts, flashbacks, insomnia, bad dreams, heightened anxiety when he encountered reminders of combat, panic attacks, depression, impaired memory and concentration, indifferent sociability.  He denied any audiovisual hallucinations and denied being a danger to himself or others.  He was married to his wife for 22 years and had one prior marriage.  He occasionally went to church but not social clubs and got along well with family and friends.  Mental status examination reflected he had appropriate grooming, was polite, cooperative and reliable.  He had a serious mood and did not exhibit panic attacks, obsessive rituals or psychomotor retardation.  Focus, spontaneity and eye contact were within normal limits.  Thought content was somewhat anxious and depressive consistent with mood and circumstances.  There was no thought disorder.  He was focused in the exam and attempted to answer questions promptly and appropriately.  He denied psychotic symptoms or thoughts of harming himself or others.  He was oriented in all spheres and intelligence was estimated to be in normal range. Judgement and insight were intact.  The VA examiner found that the Veteran suffered from mild symptoms of PTSD without significant impairment in social and occupation functioning, and that the Veteran had a GAF score of 70.

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's PTSD manifested by mild symptoms, including panic attacks less than once per week, impaired sleep, nightmares, and anxiety. The lowest GAF was 60, however, a GAF score of 70 was also noted during the March 2011 VA examination. 

Thus, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 50 percent rating for the Veteran's PTSD. The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with deficiencies in most areas to warrant a 50 percent rating under Diagnostic Code 9411. The criteria for a 50 percent rating includes symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  Although the Veteran was noted to have some mild depression and panic attacks, those symptoms they were not of such frequency and severity to result in occupational and social impairment with reduced reliability and productivity.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating). Rather, the symptoms noted in his treatment and at his VA examination (sleep trouble, anxiety, depression, anger) did not rise to the level required for a higher rating.  The Veteran was consistently noted to be capable of activities of daily living and self-care, and maintained good relationships with his wife and grandchildren and a cousin.  Treatment records reflect he continued to attend church occasionally, had some interaction with other veterans, such as walking dogs together, and was frequently described as focused and an active participant in treatment sessions.  Judgment and insight were described as within normal limits or intact.  Furthermore his GAF scores at their worst were 60 reflecting at worst some moderate symptoms or moderate difficulty in social, occupational or school functioning.   

Accordingly, for the period of appeal prior to January 11, 2017, the Veteran's PTSD warranted a 30 percent evaluation.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 50 percent evaluation.

Period of Appeal from January 11, 2017

For the appeal period from January 11, 2017, the PTSD does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent under Diagnostic Code 9411.

In January 2017, the Veteran had another VA PTSD examination.  During this examination he reported his marriage was good and indicated he had a good relationship with his stepchildren and cousins and had a few friends who were also veterans.  He reported that he had recurrent intrusive distressing memories and dreams related to his experiences in combat while serving in the Republic of Vietnam.  The Veteran reported symptoms indicating that he was in a persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame) with marked diminished interest or participation in significant activities, and feelings of detachment or estrangement from others and that he experienced irritable behavior and angry outbursts (with little or no provocation), hypervigilance, exaggerated startle response, and sleep disturbance.  Other symptoms included depress3ed mood, anxiety, suspiciousness, sleep impairment, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  The examiner found that the symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner concluded that the condition resulted in occupational and social impairment with reduced reliability and productivity. 

The Veteran continued to attend group treatment sessions approximately once per month at VA and was seen for individual therapy periodically.  Neither the VA examiner, nor his treatment records reflect suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Thus, for the appeal period from January 11, 2017, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's PTSD manifested by moderate symptoms, including panic attacks less than once per week, impaired sleep, nightmares, anger, and irritability.  Moreover, the evidence of record also shows that the January 2017 VA examiner assessed the Veteran as having symptoms that caused occupational and social impairment with reduced reliability and productivity (warranting a 50 percent rating).  In addition, both examiners noted the Veteran's PTSD symptoms were not severe enough to prevent him from securing and following a substantially gainful occupation. Such impairment warrants a 50 percent disability rating.

Thus, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  The Veteran was not found to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships. 38 C.F.R. § 4.130 . 

Although the Veteran has exhibited several symptoms of PTSD, those symptoms are not of such frequency and severity to result in occupational and social impairment with deficiencies in most areas. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  He was consistently noted by VA medical professionals to be capable of daily activities and personal hygiene, and handling his financial affairs.  The examiners both noted that the PTSD symptoms were not of such severity to impede his ability to maintain regular gainful employment, and the Veteran maintained relationships with his wife, who appeared at the hearing to testify as well as his stepchildren and some cousins.  

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted. In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including panic attacks less than once per week, impaired sleep, nightmares, anger, and irritability are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment. In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to January 11, 2017, an evaluation in excess of 30 percent for PTSD is denied.

For the period of appeal from January 11, 2017, a rating in excess of 50 percent for PTSD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


